DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-16 as originally filed on June 14, 2018 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 7-10, 15, & 16 are objected to because of the following informalities:  
	a.	In claim 7, line 3, the recitation of “the at least one core” should instead recite -- the at least one electrically conducting core-- to be consistent with the recitations of “electrically conducting” core in lines 3 & 5 of claim 2 (from which claim 7 depends).
b.	In claim 8, line 1, the recitation of “the at least one core” should instead recite -- the at least one electrically conducting core--.
c.	In claim 9, line 2, the recitation of “the at least one core” should instead recite -- the at least one electrically conducting core--.
d.	In claim 10, line 2, the recitation of “the core” should instead recite --the at least one electrically conducting core--.
e.	In claim 15, lines 7-8, the recitation of “the at least one core” should instead recite --the at least one electrically conducting core-- to be consistent with the recitations of “electrically conducting” core in lines 3 & 5 of the claim.  
f.	In claim 16, line 2, the recitation of “the at least one core” should instead recite -- the at least one electrically conducting core--.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 3-6, 11, 13, 15, & 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 3 recites the limitation “an electrically conducting first core, an electrically conducting second core…” in lines 2-3.  This recitation renders the claim indefinite, as it is not clear whether the “electrically conducting first core” and the “electrically conducting second core” are provided in addition to the at least one electrically conducting core of claim 2 (from which claim 3 depends), or whether the at least one electrically conducting core (of claim 2) further comprises an electrically conducting first core and an electrically conducting second core.  Clarification is required. 
7.	Claim 3 further recites the limitation “a first forceps jaw” in line 5, and “a second forceps jaw” in line 6.  These recitations render the claim indefinite, as it is not clear whether the “first forceps jaw” and the “second forceps jaw” are the same first forceps jaw and second forceps jaw of claim 1 (from which claim 3 ultimately depends), or whether they are provided in addition to the first forceps jaw and the second forceps jaw of claim 1.  Clarification is required. 
8.	Claims 4-6 are rejected as ultimately depending from a claim (claim 3) rejected under 35 U.S.C. 112(b).
9.	Claim 5 recites the limitation “wherein a straight side of the cross section of the first core faces a straight side of the cross section of the second core” in lines 3-4.  This recitation renders the claim indefinite, as claim 5 also requires that a cross section of the first core has a shape of straight side.  Clarification is required.  
10.	Claim 11 recites the limitation “the further electrically isolating layer” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claim 13 recites the limitation “a third control for controlling a switch” in lines 1-2.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 13 depends) recites neither a first switch nor a second switch.  As such, it is not clear how many switches are required by the claim.  Clarification is required.    
12.	Claim 15 recites the limitation “a further electrically isolating layer” in line 7.  This recitation renders the claim indefinite, as independent claim 14 (from which claim 15 depends) does not recite “an electrically isolating layer.”  As such, it is not clear how many electrically isolating layers are required by the claim.  Clarification is required.    
13.	Claim 16 is rejected as ultimately depending from a claim (claim 15) rejected under 35 U.S.C. 112(b).
14.	Claim 16 recites the limitation “the isolating layer” in lines 5-6.  There is insufficient antecedent basis for this recitation in the claim.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0058461 to Ravikumar et al. (“Ravikumar ‘461”)  in view of U.S. Patent Application Publication No. 2017/0215908 to Ravikumar et al. ("Ravikumar ‘908").
18.	Regarding claim 1, Ravikumar ‘461 teaches a microsurgical fine gripping and diathermy forceps for intraocular surgery, comprising: 
a tube [(110) - ¶[0023]; FIG. 1] defining a conduit [“interior lumen” - ¶[0024]]…; and 
forceps jaws [grasping assembly (120) - ¶’s [0025], [0034]; FIG. 1] protruding from the conduit at a distal end of the tube [clearly shown in FIGS. 1, 3, & 7], the forceps jaws [(120)] comprising at least a first forceps jaw [upper grasper (122) - ¶’s [0025], [0034]; FIG. 3] and a second forceps jaw [lower grasper (124) - ¶’s [0025], [0034]; FIG. 3]…; 
wherein at least two of the first forceps jaw [(122)], the second forceps jaw [(124)], and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the forceps jaws [see ¶[0032] (“Thus grasping assembly 120 is bipolar in that it is electrically conductive to provide cauterization by the use of upper and lower graspers 122, 124”)] and/or a distal end of the tube. 
A.	Tube Outer Diameter
small diameter [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”], Ravikumar ‘461 does not teach the tube (110) “having an outer diameter of at most 1 millimeter.” 
	Ravikumar ‘908, in a similar field of endeavor, teaches a needlescopic scissors end effector assembly (100) [¶[0037]; FIG. 1], comprising a cannula (110) (defining an inner lumen) with a top shear (120) and a bottom shear (130) [¶’s [0037], [0039]; FIG. 1].  The scissors end effector assembly (100) may be configured to provide an electrocautery function [¶’s [0040] and [0053] (“the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
Ravikumar ‘908 further teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].
Given Ravikumar ‘461’s focus on small diameter devices, as noted above [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”] and reducing trauma to a patient by using a smaller incision point [see, e.g., ¶’s [0008], [0023], & [0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ravikumar ‘461 to provide tube (110) with an art-recognized smaller outer diameter, including an outer diameter of about 1 mm, as taught by Ravikumar ‘908, in order to further reduce trauma to the patient, and provide an even smaller incision point [Ravikumar ‘908, ¶[0039]].
	While tube (110) of Ravikumar ‘461/Ravikumar ‘908 having an outer diameter of 1 mm [see ¶[0065] of Ravikumar ‘908] satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer diameter of at most 1 millimeter”), while 1 mm is the low end of the range provided by the prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	B.	Vitreoretinal Membrane
	Finally, the device of Ravikumar ‘461/Ravikumar ‘908 teaches that the forceps jaws are configured such as to allow grasping a vitreoretinal membrane.  More particularly, the device of Ravikumar ‘461/Ravikumar ‘908 comprises the same structure as the claimed device (for the reasons set forth above), and would therefore be capable of performing in the same manner as the claimed device, including allowing grasping of a vitreoretinal membrane.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  
19.	Regarding claim 13, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As best understood (see rejection under § 112(b) above), Ravikumar ‘461	further teaches a [third] control for controlling a switch to switch on and off an electric source [¶[0036]]. 20.	Regarding claim 14, Ravikumar ‘461 teaches a microsurgical cutting and diathermy device, comprising: 
a tube [(110) - ¶[0023]; FIG. 1] defining a conduit [“interior lumen” - ¶[0024]]…; and 
a pair of [graspers] [grasping assembly (120) - ¶’s [0025], [0034]; FIG. 1] protruding from the conduit at a distal end of the tube [clearly shown in FIGS. 1, 3, & 7], the [graspers] 
wherein at least two of the first [grasper], the second [grasper], and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the [graspers]  and/or a distal end of the tube [see ¶[0032] (“Thus grasping assembly 120 is bipolar in that it is electrically conductive to provide cauterization by the use of upper and lower graspers 122, 124”)].	A.	Scissor Blades
	While Ravikumar ‘461 makes general recitations of a working tool or end effectors [e.g., ¶’s [0041]-[0043]], and notes that scissors are an example of a laparoscopic instrument [see ¶[0006]], Ravikumar ‘461 does not explicitly recite that the end effector comprises a pair of scissor blades.  As such, Ravikumar ‘461 does not teach the following emphasized limitations: 
a pair of scissor blades protruding from the conduit at a distal end of the tube, the scissor blades comprising at least a first scissor blade and a second scissor blade; 
wherein at least two of the first scissor blade, the second scissor blade, and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the scissor blades and/or a distal end of the tube.
Ravikumar ‘908, in a similar field of endeavor, teaches a needlescopic scissors end effector assembly (100) [¶[0037]; FIG. 1], comprising a cannula (110) (defining an inner lumen) with a top shear (120) and a bottom shear (130) [¶’s [0037], [0039]; FIG. 1].  The scissors end effector assembly (100) may be configured to provide an electrocautery function [¶’s [0040] and [0053] (“the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
 since such modification amounts merely to the substitution of one well-known and conventional  end effector assembly or tool (scissors) for another (graspers), yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	Tube Outer Diameter
Finally, While Ravikumar ‘461 teaches that the device has the advantage of being a needlescopic instrument with a small diameter [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”], Ravikumar ‘461 does not teach the tube (110) “having an outer diameter of at most 1 millimeter.” 
Ravikumar ‘908, however, further teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].
Given Ravikumar ‘461’s focus on small diameter devices, as noted above [see ¶[0038] (“approx. 3 mm or less, preferably 2.3 mm or less)”] and reducing trauma to a patient by using a smaller incision point [see, e.g., ¶’s [0008], [0023], & [0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ravikumar ‘461 to provide tube (110) with an art-recognized smaller outer diameter, including an outer diameter of about 1 mm, as taught by Ravikumar ‘908, in order to further reduce trauma to the patient, and provide an even smaller incision point [Ravikumar ‘908, ¶[0039]].
	While tube (110) of Ravikumar ‘461/Ravikumar ‘908 having an outer diameter of 1 mm [see ¶[0065] of Ravikumar ‘908] satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

21.	Claims 2-12, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ravikumar ‘461 and Ravikumar ‘908, and further in view of U.S. Patent Application Publication No. 2014/0046325 to Weber et al. ("Weber").
22.	Regarding claim 2, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches an elongated element which extends through the conduit of the tube [collectively, the assembly comprising rod (125) and conductor (166), as well as rod (127) and conductor (168) - ¶[0032]; FIG. 6]… and comprises at least one electrically conducting core [either rod (125)/conductor (166) or rod (127)/conductor (168) - ¶[0032]; FIG. 6] which extends through the conduit of the tube [¶’s [0032], [0027]; FIGS. 5-6], wherein the forceps jaws [grasping assembly (120) comprising upper grasper (122) and lower grasper (124)] are fixed to the elongated element [¶[0032]; FIGS. 5-6], and wherein the at least one electrically conducting core is electrically connected to at least one of the forceps jaws [rod (125)/conductor (166) is electrically connected to upper grasper (122); similarly rod (127)/conductor (168) is electrically connected to lower grasper (124) - ¶[0032]; FIGS. 5-6]. 
The combination of Ravikumar ‘461 and Ravikumar ‘908, however, does not teach that the “elongated element is movable with respect to the tube.”  By contrast, Ravikumar ‘461 teaches a reverse configuration, wherein movement of tube (110) in the forward direction, 
However, it was well known in the art, before the effective filing date of the claimed invention, to also actuate jaws (which are spring-biased in an open position) via movement of an inner elongated element disposed within an outer tube.
For example, Weber, in a similar field of endeavor, teaches an electrothermal cauterization and ligation device (10), comprising an elongated assembly (30) including an elongated outer cylinder (70) and an elongated inner cylinder (75) sized to be slidably positioned in and extend through the elongated outer cylinder (70) [¶[0016]].  A pair of elongated generally flat electrically conductive paddles (80) or bipolar forceps are operationally connected to and extend from the distal end of the elongated inner cylinder (75), and are positioned to likewise extend from the elongated outer cylinder (70). The respective flat paddles (80) (which may also be thought of as forceps and/or electrodes), typically define a leaf spring, the leaves of which are urged apart by tensile or spring forces unless otherwise acted upon [¶[0016]].  In operation, actuation of a trigger portion (45) urges the inner cylinder (75) to travel in a proximal direction relative to the outer cylinder (70), partially engaging and retracting the pair of elongated flat paddles (80) into the outer cylinder (70). Such retraction of the paddles (80) generates a force counter to the tensile force urging the paddles (80) apart, and thus the paddles (80) are urged together when the trigger portion (45) is actuated [¶[0017]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to utilize a jaw actuation configuration wherein the elongated element is movable within (and therefore with respect to) the tube, as taught by Weber, since such modification amounts merely to the substitution of one well-known jaw actuation configuration for another, yielding nothing more than predictable results (opening and closing of the forceps jaws) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
claim 3, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the elongated element comprises an electrically conducting first core [rod (125)/conductor (166) - ¶[0032]; FIG. 6], an electrically conducting second core [rod (127)/conductor (168) - ¶[0032]; FIG. 6], and an electrically isolating layer [e.g., first overwrap (162) - ¶[0032]; FIG. 6] which electrically isolates the first core and the second core from one another; 
wherein a first forceps jaw [upper grasper (122)] of the forceps jaws is electrically connected to the first core [rod (125)/conductor (166) - ¶[0032]; FIG. 6], and a second forceps jaw [lower grasper (124)] of the forceps jaws is electrically connected to the second core [rod (127)/conductor (168) - ¶[0032]; FIG. 6], 
wherein the first core, the second core, and the isolating layer extend from the forceps jaws through the tube towards a proximal end of the tube [clearly shown in FIGS. 5-6]. 24.	Regarding claim 4, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the isolating layer comprises an adhesive configured to fix the first core with respect to the second core [¶[0032]]. 25.	Regarding claim 5, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
As best understood (see rejection under § 112(b) above), Ravikumar ‘461	further teaches wherein a cross section of the first core [rod (125)/conductor (166)] has a shape of a circular segment [cross-section of conductor (166)] and a cross section of the second core [rod (127)/conductor (168)] has a shape of a circular segment [cross-section of conductor (166)], claim 6, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches a further electrically isolating layer configured to electrically isolate the first core and/or the second core from the tube [e.g., second overwrap (164) isolates the second core from the first core, as well as from the tube - ¶[0032]; FIG. 6]. 27.	Regarding claim 7, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	Ravikumar ‘461 teaches an electrically isolating layer configured to electrically isolate the at least one core from the tube [broadly, first overwrap (162) - ¶[0032]; FIG. 6].
Weber further teaches that it was known in the art, before the effective filing date of the claimed invention, to make an outer tube be electrically conducting [¶’s [0024], [0026]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber such that the tube [(110)] is electrically conducting, as further taught by Weber, since use of tube itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the tube, thereby enabling the tube to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
claim 8, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the at least one core [either rod (125)/conductor (166) or rod (127)/conductor (168) - ¶[0032]; FIG. 6] is configured to be electrically connected to a first pole of a source of electric energy [¶’s [0032], [0036], [0037]].  Further, as modified (in the rejection of claim 7 above), the conductive tube [(110)] of Ravikumar ‘461, Ravikumar ‘908, & Weber would be configured to be connected to a second pole of the source of electric energy [Weber, ¶’s [0024], [0026]]. 29.	Regarding claim 9, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the tube is longitudinally displaceable with respect to the at least one core and the forceps jaws [¶[0028]], so that the forceps jaws [(120)] can be placed in a retracted position [¶[0028]] in which the forceps jaws are at least partially retracted inside the tube and an extended position in which the forceps jaws are extended further out of the tube than in the retracted position [see FIGS. 1, 3], and wherein the isolating layer is configured to electrically isolate the forceps jaws from the tube in the retracted position [¶[0032]; FIG. 6]. 30.	Regarding claim 10, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
	Ravikumar ‘908 further teaches that it was known to provide a further tube [cam tube (180), including cam bushing (160) and clevis (140) - ¶’s [0041], [0044], [0049], [0050]; FIGS.2-6, 9] inside the tube [inside cannula (110)], …wherein the forceps jaws are configured to pinch together when the further tube is moved in a distal direction [FIG. 9] and wherein the tube is 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber to provide a further tube inside the tube, wherein the forceps jaws are configured to pinch together when the further tube is moved in a distal direction and wherein the tube is movable in the distal direction so that the distal end of the tube can extend beyond the distal end of the further tube, since such a modification amounts merely to the substitution of one known actuation configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As modified, the core of Ravikumar ‘461, Ravikumar ‘908, and Weber would extend through the further tube.
31.	Regarding claim 11, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
As best understood (see rejection under § 112(b) above), Ravikumar ‘461	(as modified) further teaches the further electrically isolating layer is in between an inner surface of the tube and an outer surface of the further tube [overwraps - ¶[0032]].32.	Regarding claim 12, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	As modified, Ravikumar ‘908 further teaches a first control for controlling the movement of the further tube [¶[0044]], and Ravikumar ‘461 further teaches a second control for controlling the movement of the tube [¶[0028]].33.	Regarding claim 15, the combination of Ravikumar ‘461 and Ravikumar ‘908 teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
either rod (125)/conductor (166) or rod (127)/conductor (168) - ¶[0032]; FIG. 6] which extends through the conduit of the tube [¶’s [0032], [0027]; FIGS. 5-6], wherein the scissor blades are fixed to the elongated element [ as modified - ¶[0032]; FIGS. 5-6], and wherein the at least one electrically conducting core is electrically connected to at least one of the scissor blades [rod (125)/conductor (166) would be electrically connected to the upper/first scissor blade (as modified); similarly rod (127)/conductor (168) would be electrically connected to the second/lower scissor blade (as modified) - ¶[0032]; FIGS. 5-6],… and wherein the device comprises a further electrically isolating layer configured to electrically isolate the at least one core from the tube [broadly, first overwrap (162) - ¶[0032]; FIG. 6]. 	A.	Elongated Element Movable with Respect to the Tube
The combination of Ravikumar ‘461 and Ravikumar ‘908, however, does not teach that the “elongated element is movable with respect to the tube.”  By contrast, Ravikumar ‘461 teaches a reverse configuration, wherein movement of tube (110) in the forward direction, toward the scissor blades (as modified) causes the scissor blades (as modified)  to close as the jaws are spring-biased in the open position [see ¶[0028]].
However, it was well known in the art, before the effective filing date of the claimed invention, to also actuate jaws/blades (which are spring-biased in an open position) via movement of an inner elongated element disposed within an outer tube.
For example, Weber, in a similar field of endeavor, teaches an electrothermal cauterization and ligation device (10), comprising an elongated assembly (30) including an elongated outer cylinder (70) and an elongated inner cylinder (75) sized to be slidably positioned in and extend through the elongated outer cylinder (70) [¶[0016]].  A pair of apart by tensile or spring forces unless otherwise acted upon [¶[0016]].  In operation, actuation of a trigger portion (45) urges the inner cylinder (75) to travel in a proximal direction relative to the outer cylinder (70), partially engaging and retracting the pair of elongated flat paddles (80) into the outer cylinder (70). Such retraction of the paddles (80) generates a force counter to the tensile force urging the paddles (80) apart, and thus the paddles (80) are urged together when the trigger portion (45) is actuated [¶[0017]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461 and Ravikumar ‘908 to utilize a jaw actuation configuration wherein the elongated element is movable within (and therefore with respect to) the tube, as taught by Weber, since such modification amounts merely to the substitution of one well-known jaw actuation configuration for another, yielding nothing more than predictable results (opening and closing of the scissor blades) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	Electrically Conducting Tube 
	Weber further teaches that it was known in the art, before the effective filing date of the claimed invention, to make an outer tube be electrically conducting [¶’s [0024], [0026]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber such that the tube [(110)] is electrically conducting, as further taught by Weber, since use of tube itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the tube, thereby enabling the tube to have a smaller diameter.  Further, such a modification amounts merely to the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
34.	Regarding claim 16, the combination of Ravikumar ‘461, Ravikumar ‘908, and Weber teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ravikumar ‘461 further teaches wherein the tube is longitudinally displaceable with respect to the at least one core and the scissor blades (as modified) [¶[0028]], so that the scissor blades (as modified) can be placed in a retracted position [¶[0028]] in which the scissor blades (as modified) are at least partially retracted inside the tube and an extended position in which the scissor blades (as modified) are extended further out of the tube than in the retracted position [see FIGS. 1, 3], and wherein the isolating layer is configured to electrically isolate the scissor blades (as modified) from the tube in the retracted position [¶[0032]; FIG. 6].

35.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar ‘908.
36.	Regarding claim 14, Ravikumar ‘908 teaches a microsurgical cutting and diathermy device, comprising: 
a tube [cannula (110) - ¶[0037]; FIG. 1] defining a conduit [¶[0039] (“The cannula 110 of the scissors end effector assembly 100 may define an interior lumen”)] and having an outer diameter of at most 1 millimeter; and 
a pair of scissor blades [scissors end effector assembly (100) - ¶[0037]; FIGS. 2-3] protruding from the conduit at a distal end of the tube [FIG. 2], the scissor blades comprising at least a first scissor blade [top shear (120) - ¶[0037], FIG. 1] and a second scissor blade [bottom shear (130) - ¶[0037]; FIG. 1]; 
wherein at least two of the first scissor blade, the second scissor blade, and the tube are configured such as to form bipolar electrodes for providing a bipolar diathermy at the scissor the scissors end effector assembly 100 may be inserted into a mono polar or bipolar surgical instrument, which may include the necessary electrical components and connections to transmit the necessary electrosurgical energy needed for cauterizing target tissue using the pair of jaws or shears 120, 130”)].  
 Regarding the limitation of the tube having an outer diameter “of at most 1 millimeter,” it is noted that Ravikumar ‘908 teaches that cannula (110) may have a diameter of “about 1 mm to about 5 mm” which provides the benefits of reducing trauma to the patient and eliminating the need for a larger incision point [¶[0039]; see also ¶[0065]].  While tube (110) of Ravikumar ‘908 having an outer diameter of 1 mm satisfies Applicant’s claim limitation of “at most 1 millimeter,” it is noted that the claimed invention provides 1 mm as the high end of a range (i.e., “an outer diameter of at most 1 millimeter”), while 1 mm is the low end of the range provided by the Ravikumar ‘908 (i.e., “about 1 mm to about 5 mm”).  As such, both Applicant’s claimed range and the range of Ravikumar ‘908 share the value of 1 mm in common.  It has been held that a prima facie case of obviousness exists in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art."  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794